As filed with the Securities and Exchange Commission on April 8, 2013 Registration Nos. 333-187561 and 333-187561-01 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Post-Effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED ESSEX PROPERTY TRUST, INC. (Exact Name of Registrant as Specified in its Charter) 001-13106 (Commission File Number) Maryland 77-0369576 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (650) 494-3700 (Address, including zip code, and telephone, including area code, or registrar’s principal executive offices) Michael J. Schall Chief Executive Officer and President 925 East Meadow Drive Palo Alto, California 94303 (650) 494-3700 (Name, address, including zip code, and telephone number, including area code, of agent for service) ESSEX PORTFOLIO, L.P. (Exact Name of Registrant as Specified in its Charter) 333-44467-01 (Commission File Number) California 77-0369575 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (650) 494-3700 (Address, including zip code, and telephone, including area code, or registrar’s principal executive offices) Michael J. Schall Chief Executive Officer and President 925 East Meadow Drive Palo Alto, California 94303 (650) 494-3700 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Stephen J. Schrader Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, California 94111-3802 (415) 576-3000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Essex Property Trust, Inc. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Essex Portfolio, L.P. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered(1) Amount to be Registered(2) Proposed maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(2) Amount of registration fee Essex Property Trust, Inc. Common Stock(4) Preferred Stock(4) Depositary Shares(4), (5) Warrants and Other Rights(4) $
